Citation Nr: 0909483	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits on behalf of his minor children.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1996 to 
January 1999 and from October 2003 to April 2005.  The 
appellant is the Veteran's former spouse, as well as mother 
and physical custodian of the Veteran's three minor children. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 administrative decision 
letter issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which denied 
entitlement to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and Veteran if further action is required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before this appeal is 
ready for final adjudication.  

Initially, the Board notes that the record reflects only that 
entitlement to a general apportionment under 38 C.F.R. 
§ 3.450 has been adjudicated.  As the appellant specifically 
asserts that her overall family income is inadequate to meet 
the family's expenses resulting in undue hardship for the 
Veteran's minor children, entitlement to a special 
apportionment under 38 C.F.R. § 3.451 must also be considered 
and adjudicated.  

The regulation for special apportionment provides, without 
regard to any other provision regarding apportionment, that 
where hardship is shown to exist compensation benefits 
payable may be apportioned between a veteran and his or her 
dependents on the basis of the facts of the individual case, 
so long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Apportionment of more than 50 percent of a 
veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her; but apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451 (2008).
  
As the analysis of whether a special apportionment is 
warranted involves a balancing of the financial hardship 
involved to all parties of interest, a current financial 
status report must be obtained from both the appellant and 
the Veteran.  The Veteran and appellant are hereby instructed 
that an itemized listing of all sources of income and regular 
living expenses, to include verification of the current 
payment of health insurance and/or medical care provided for 
the Veteran's three children, will be beneficial in 
determining the outcome of this appeal.  

The appellant has submitted evidence that the Veteran was in 
arrears on his child support payments as of November 2007.  
See Statements from the Arkansas Office of Child Support 
Enforcement, December 2007.  The Veteran has submitted 
evidence that the total amount of child support agreed upon 
by the divorce decree was paid in December 2007 and January 
2008.  See Cancelled checks submitted in February 2008.  The 
appropriate entity should be contacted to determine the 
current status of court-ordered child support payments such 
that a determination can be made as to whether such payment 
is made in a regular and timely fashion each month.  

Finally, as an application for apportionment constitutes a 
simultaneously contested claim, the VA has additional 
regulatory responsibilities as to notification of both 
involved parties at each stage of the process.  See 38 C.F.R. 
§§ 19.100, 19.101, 19.102, 20.3(p) (2008).  Specifically, it 
does not appear that the Veteran was notified of the content 
of the appellant's Substantive Appeal, and both parties must 
be fully notified of their appellate rights, to include 
hearing and representation rights. Any subsequent Statements 
of the Case must also be provided to both parties.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that a copy of this remand 
is provided to both the Veteran and the 
appellant, along with proper 
notification of appellate rights, to 
include hearing and representation 
rights, given to both parties.  

2.  Pursuant to 38 C.F.R. § 19.102, 
provide the Veteran with the content of 
the Substantive Appeal submitted on a 
VA Form 9 in August 2007.  

3.  Notify the appellant that she 
should submit any documentation or 
other available evidence that shows:
(a) the Veteran is not reasonably 
discharging his responsibility for 
the children's support, to include 
health insurance and medical 
expenses; 
(b) the existence of current 
hardship on the part of the 
Veteran's children; and/or
(c) any special needs on the part 
of the Veteran's children.


	4.  Notify the Veteran that he should 
submit any documentation or other 
available evidence that shows:
(a) he is reasonably discharging his 
responsibility for the children's 
support, to include health insurance 
and medical expenses; 
(b) the existence of hardship on the 
part of the Veteran, whether it be 
current hardship, or hardship that 
would be caused should an apportionment 
be granted; and/or
(c) any special needs on the part of 
the Veteran.

5.  Obtain a current financial status 
report from both the Veteran and the 
appellant.  

6.  Contact the appropriate entity, to 
include the Arkansas Department of 
Finance and Administration Office of 
Child Support Enforcement, if 
applicable, and ascertain whether this 
Veteran's court-ordered child support 
payments are made in a regular and 
timely fashion each month.  

7.  Thereafter, readjudicate the issue 
on appeal, to include consideration of 
38 C.F.R. § 3.451 regarding special 
apportionments.  Both the Veteran and 
the appellant, as well as any properly 
appointed representative, must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
parties must be afforded the applicable 
time period in which to respond.

The Veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




